Citation Nr: 0822139	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1964 
to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
San Diego, California denied service connection for bilateral 
hearing loss.  In October 2007, the Board remanded this issue 
to the Appeals Management Center (AMC) in Washington, D.C., 
for further evidentiary development.  After completing the 
requested development, and continuing to deny the claim, the 
AMC returned the veteran's case to the Board for further 
appellate review.  


FINDING OF FACT

The veteran did not exhibit bilateral hearing loss in service 
or within one year of separation therefrom, and his diagnosed 
bilateral hearing loss is not associated in any way with his 
active military duty.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, August 2002 and September 2005 letters 
informed the veteran of the requirements for his service 
connection claim.  These documents also informed him that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Further, a December 2007 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for bilateral hearing loss.  In light of this 
denial, no rating or effective date will be assigned.  Thus, 
the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the service connection adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Although only the August 2002 letter was furnished to the 
veteran prior to the RO's initial denial of the service 
connection claim in March 2003, the timing defect of the 
September 2005 and December 2007 letters was cured by the 
AMC's subsequent (and most recent) re-adjudication of this 
issue and issuance of a supplemental statement of the case 
(SSOC) in March 2008.  Pelegrini II.  See also VAOPGCPREC 
7-2004 (July 16, 2004) and Mayfield v. Nicholson, 444 F.3d 
at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  At the personal 
hearing conducted before the undersigned Veterans Law Judge 
at the RO in July 2007, the veteran denied receiving any 
post-service hearing evaluations by qualified medical 
personnel.  Hearing transcript (T.) at 20-21.  In fact, 
review of his VA medical records in April 2007 was negative 
for any audiological evaluations.  He was accorded a VA 
audiological examination in February 2008.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in May 2008, he specifically stated that he had no 
other information or evidence to submit that would 
substantiate his claim and asked that his case be decided as 
soon as possible.  (Although in that document he noted that 
"all records [are] at [the] VA LaJolla," he did not 
specifically state that any of these reports reflect 
treatment for, or evaluation of, bilateral hearing loss.)  
Consequently, the Board will proceed to adjudicate the 
following service connection claim, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Throughout the current appeal, the veteran has asserted that 
he developed bilateral hearing loss as a result of acoustic 
trauma to which he was exposed during combat service in 
Vietnam.  See, e.g., T. at 5-7.  Indeed, service personnel 
records indicate that the veteran's military occupational 
specialty was that of a light weapons infantryman and that he 
served in the Republic of Vietnam from May 1965 to January 
1966 (during which time he participated in two campaigns), 
was trained in the firing of an M-1 rifle, and received the 
Combat Infantryman Badge.  

The veteran's receipt of the Combat Infantryman Badge in 
particular confirms his combat service in Vietnam.  In cases 
where, as here, a veteran claims service connection for an 
injury or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If a veteran was engaged in combat with the enemy, 
VA shall accept as sufficient proof of service connection 
satisfactory lay or other evidence of service incurrence, as 
long as the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Because 
exposure to acoustic trauma is consistent with the 
circumstances, conditions, and hardships of the veteran's 
Vietnam combat service in the present case, VA must presume 
the occurrence of that in-service injury.  Id.  

While VA must presume the occurrence of in-service acoustic 
trauma to the veteran in the present case, VA cannot simply 
assume that this in-service injury caused his subsequent 
development of a bilateral hearing loss disability.  Rather, 
the Board must determine, by competent evidence of record, 
whether the veteran's currently diagnosed bilateral hearing 
loss disability is related to, or consistent with, his 
in-service combat-related acoustic trauma.  

In this regard, the Board notes that service medical records 
are negative for complaints of, treatment for, or findings of 
bilateral hearing impairment.  The first evidence of a 
bilateral hearing loss disability is dated in February 2008.  
A VA audiological examination conducted at that time 
demonstrated speech discrimination scores of 96% correct 
bilaterally as well as the following puretone threshold 
levels:  20 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 
35 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, and 
55 decibels at 4000 Hertz (in the right ear) and 10 decibels 
at 500 Hertz, 15 decibels at 1000 Hertz, 45 decibels at 
2000 Hertz, 50 decibels at 3000 Hertz, and 65 decibels at 
4000 Hertz (in the left ear).  Clearly, such results reflect 
a bilateral impaired hearing disability for VA compensation 
benefit purposes.  See 38 C.F.R. § 3.385 (2007) (which 
stipulates that, for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  

Significantly, however, the claims folder contains no 
competent evidence associating the veteran's bilateral 
hearing loss disability to his in-service acoustic trauma.  
In fact, upon review of the claims folder and examination of 
the veteran in February 2008, the VA examiner specifically 
concluded that "the veteran's bilateral hearing loss is less 
likely as not caused by or related [to] military noise 
exposure or military service."  In support of this opinion, 
the examiner explained that the service, and post-service, 
medical records provided no evidence of hearing impairment 
during the veteran's active duty or within "a reasonable 
time" after service.  Indeed, the February 2008 diagnosis of 
bilateral hearing loss (the first diagnosis of such a 
disorder) was made approximately 42 years after the veteran's 
separation from active military duty.   

The claims folder contains no competent evidence refuting 
this VA medical opinion.  As the claims folder contains no 
competent evidence of an association between the veteran's 
current bilateral hearing loss disability and his in-service 
acoustic trauma, the Board finds that the preponderance of 
the evidence in this case is against the claim for service 
connection for bilateral hearing loss.  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


